Lo-Ammi Simpson or his lawful Attourny plaint. conta Iabez Salter and Nathanael Addams junr Defend*3 in an action of the case for not paying unto Elizabeth wife of [593] sd Simpson late Relict of Richard Critchley deced the Summe of ten pounds in money due unto her to the third of november last (according to the order of a County Court held at Boston by adjournm* of the Generali Court: Novembr 23. 1675) being for one year &ca w*h damages: . . . The Iury . . . found for the plaint, ten pounds in money and costs of Court allowed Eighteen Shillings and ten pence.
Execution issued. 6° Aug° 1679.
[Enforcement appears to have been the difficulty in this case, as Salter and Adams had already been adjudged to pay 10/ yearly to Elizabeth Simpson (above, p. 641), and Loammi Simpson had gone to law about it in 1677 (p. 791). Salter and Adams had already petitioned the General Court on the subject, but as the following document (S. F. 1774) shows, the two houses could not agree about the case.
To the honored Governour Deputy Governour Assistants & Deputies now sitting in the Generali Court in Boston begun on the 28th day of May 1679
The humble petition of Jabez Salter and Nathanael Adams
Humbly sheweth. That wheras your petitioners marryed the two daughters of Richard Chrichley late of Boston deceased this life in the yeare 1675. intestate. The honored County Court settling his Estate which by Inventory amounted to three hundred & odde pounds of which the County Court was pleased to give our mother in Law relict of our sd father all the moveable estate & debts to the value of fivety odde pounds to her & her heires for ever & disposed the remainder of the estate to our wives who were all the children then liveing of our sd father. And this remaineing Estate lay in old howseing very much out of repaire with a little Land that turneth to very little Acc* yet the honored County Court was pleased to order that your petition13 should pay out of this inconsiderable Estate besides the moveable estate abouementioned, Ten pounds per Annum in money *1041to our sd mother in Law dureing her naturall life which is as much as the estate is worth by the yeare keepeing it self in good repaire as by the coppy of the sd Courts order will appeare by which order your poor petition18 doe looke at themselves to be much greived especially considering that if these bad howseing should come to ruine (which vndoubtedly they will doe) if not mainetained by considerable expence then your petition18 will be as far from reaping benefit from our fathers estate that we must worke to pay this ten pounds per yeare to our mother in Law (which they judge in humility) very hard especially considering that she was & is a woman able to get her owne liveing, & brought noe estate with her to our sd father & is also marryed to a lusty man by Trade A shoomaker now resideing at Marblehead. And for your petit18 to maintaine an other mans wife they judge it very hard.
Therefore your petit18 doe humbly commend this their case to to this honored Court humbly craveing a hearing of their cause & to be releived as far as may stand with equity & justice. And in soe doeing your honrs will much oblidge your petit*8 to pray that God will guide & protect you in all your just proceeding &c. & subscribe themselves [Yor honor8] humble servants
Jabez Salter
[Endorsed:] Nathanall Adams
Jabez Salter & Nath: Adams petition
Entred & 10s payd May 1679
Read by the Deputs nothing Donn
The Magistrates refer the Consideration of this petition to y° County Court for Suffolk to revise their Judgm* & Do therein as the law Directs, our brethren the Deputyes hereto Consenting Edwd Rawgon gecret 4 June 1679
The Deputyes doe not Consent hereto but Judge meete that Jt be heard the next 3d day at 9 of the Cloeke & that the Secretary giue Warrents to all persons Concernd to attend at that time the Determination of the Court in y8 Case o1 Honord magis*8 Consenting hereto William Torrey Cleric.
The magists Consent not heereto Bdwd Rawgon gecret
See Simpson v. Salter, below, p. 1139.]